DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the communication filed on 1/12/2021.  Claims 2 and 17 have been amended. Claims 12 and 18 have been canceled previously. Therefore, claims 1-11, 13-17, 19 and 20 are pending in this office action, of which claims 1, 14 and 17 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-14, filed 1/12/2021, with respect to the rejection of claims 1-11, 13-17, 19 and 20 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	The cited references do not teach or suggest "moving a portion of the frequently accessed database table from the local memory of the saturated NUMA node to a local memory of the another NUMA node that is not saturated, wherein the moving the portion of the frequently accessed database table from the saturated NUMA node to the another NUMA node that is not saturated comprises moving a subset of columns of the frequently accessed database table from the saturated NUMA node to the another NUMA node," as recited by claim 1 (page 9). 
	In response to applicant's argument a:  The argument is that Rajesh also does not contemplate moving a portion of a frequently accessed database table from a saturated NUMA node to another NUMA node. Rather, Rajesh contemplates migrating a virtual machine from one NUMA node to another in order to increase memory locality for the virtual machine. (Rajesh, [0048].) Given a per-node estimate of memory activity, Rajesh contemplates moving a virtual machine from one NUMA node to another in order to increase the likelihood that the NUMA node running the virtual machine will have local access to memory pages which the virtual machine needs. (See id.) Thus, in Rajesh, it is not memory pages (let alone memory pages containing a portion of a database table, of which Rajesh makes no mention) that are moved from one NUMA node to another, but rather a virtual machine process. Furthermore, this movement of the virtual machine is not based on saturation status of NUMA nodes. Rather, it is based on the occurrences of memory page faults. (See id.)
	Examiner respectfully disagree. Rajesh teaches in para 0046 , in order to make informed decisions on NUMA memory placement and CPU scheduling, it is therefore important to collect accurate data on current placement of memory and access patterns, so as to predict the level of locality that can be achieved in the system, and identify which possible actions exhibit the lowest cost-benefit ratio. As para 0068 teaches page access frequency counted and 
Even though Rajesh teaches moving pages from one saturated NUMA node to another NUMA node, Rajesh does not explicitly teach moving subset of columns. However, Mukherjee teaches in para 0096 and FIG. 5b that the MF (mirror data) data is distributed among the database instances based on column. Para 0232 teaches users may set configuration options to indicate which MF data to pre-load, and which MF data to load on-demand. In general, the more frequently a data item is used, the more likely the database server will automatically pre-load the data item into MF data so that even the first database operation that requires the data item has the option of obtaining the data from the MF data. Thus columns based MF data distributed among the databases based on frequency of usage. Therefore, it would have been obvious to combine the teaching of migrating data, code placement and detection of candidate pages across NUMA system based on access frequency as taught by Rajesh by including the scanning of database table for column based MF data and move to the cache to improve query performance as taught by Mukherjee. 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 14 recites “a processing unit”, where “a hardware processing unit” expected.
Claims 17 and 19-20 recite “one or more computer-readable storage media”, applicant is suggested to amend “one or more non-transitory computer-readable storage media”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2, 4-9, 11, 13 – 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh Venkatasubamanian et al., US 2015/0052287 A1 (hereinafter “Rajesh”) and in view of  Mukherjee et al., US 20150089125 A1 (hereinafter “Mukherjee”).

As to claim 1,
Rajesh teaches a method, implemented at least in part by a computing device, for adaptive database table placement (Rajesh, para 0046, it is therefore important to collect accurate data on current placement of memory and access patterns, so as to predict the level of locality that can be achieved in the system, and identify which possible actions exhibit the lowest cost-benefit ratio), the method comprising: 
determining that one or more non-uniform memory access (NUMA) nodes in a server (Rajesh, para 0006 and Fig. 2 shows NUMA architecture including multiple sockets or nodes), comprising at least two NUMA nodes, are saturated, wherein each of the at least two NUMA nodes comprises a memory that is local to the NUMA node and at least one central processing unit (Rajesh, para 0008 and Fig. 2 describe NUMA system and each of the node has a possibly multi core CPU, a local memory controller and local RAM. Para 0067 teaches assume VM1 can fit in single NUMA node, but its memory is spread out 50-50 between two NUMA nodes and both nodes are full (i.e., saturated) because of allocations from other VMs); and 
for at least one saturated NUMA node, of the one or more saturated NUMA nodes, performing operations comprising: 
determining that a database table stored in the local memory of the saturated NUMA node is a frequently accessed database table (Rajesh, para 0047, the method provides the kernel with a way to estimate relative frequency of access by a vCPU to a NUMA node, which can be a useful metric when two nodes contain the same number of active pages (i.e., tables), but one node's memory is "hotter." (i.e., frequently accessed)); 
determining that another NUMA node of the at least two NUMA nodes is not saturated (Rajesh, para 0047, the method provides the kernel with a way to estimate relative frequency of access by a vCPU to a NUMA node, which can be a useful metric when two nodes contain the same number of active pages (i.e., tables), but one node's memory is "hotter." (i.e., other node is not saturated); and
moving a portion of the frequently accessed database table from the local memory of the saturated NUMA node to a local memory of the another NUMA node that is not saturated (Rajesh, para 0046, In order to make informed decisions on NUMA memory placement and CPU scheduling, it is therefore important to collect accurate data on current placement of memory and access patterns (i.e., frequently accessed database table), so as to predict the level of locality that can be achieved in the system, and identify which possible actions exhibit the lowest cost-benefit ratio. See para 0048 and 0049, at the end of a sampling period, the results may be extrapolated for a more complete picture of the spread of active pages (i.e., database tables) across nodes.  This provides a good per-node estimate of memory activity, which can then be used as a heuristic for VM migration.  In particular, a VM may be migrated to a node that increases memory locality for that VM.  For example, FIG. 5 illustrates (with the dashed arrow) vCPUk as having been migrated from node2 to node1), 
wherein the moving the portion of the frequently accessed database table from the saturated NUMA node to the another NUMA node that is not saturated comprises moving a subset of columns of the frequently accessed database table from the saturated NUMA node to the another NUMA node (Rajesh, para 0049, Statistical sampling yields detailed information for each VM and its constituent virtual CPUs (vCPUs).  With aggregate data compiled, the system can quickly respond to changes in locality, which allows more precise fine-tuning of present and future data and code placement, detection of candidate pages (i.e., subset of columns) and VMs for migration across the system (i.e., moving data among NUMA nodes), and other NUMA optimizations);
performing, using a database system, a database task targeting the frequently accessed database table, wherein the performing the database task comprises using a central processing unit of the another NUMA node to access the a portion of the frequently accessed database table stored in the local memory of the another NUMA node (Rajesh, para 0053-0055, In order to gather per-vCPU statistics, the page sample sets may thus be periodically re-invalidated. Many accesses to a page (from the same or different vCPUs) can then be recorded over one sample period. For VMs that span more than one node, it is typically not sufficient to gather VM-wide per-node access pattern information. Rather, the relevant information is the per-vCPU per-node statistics, since memory local to one vCPU may be remote to another).
Even though Rajesh teaches moving a subset of columns of the frequently accessed database table from the saturated NUMA node to the another NUMA node (Rajesh, para 0046 and 0049), Rajesh does not explicitly teach moving a subset of columns.
However, Mukherjee teaches moving a subset of columns (Mukherjee, para 0096, FIG. 5b is a block diagram of a scenario in which the MF (mirror data) data is distributed among the database instances based on column. Para 0232 teaches users may set configuration options to indicate which MF data to pre-load, and which MF data to load on-demand. In general, the more frequently a data item is used, the more likely the database server will automatically pre-load the data item into MF data so that even the first database operation that requires the data item has the option of obtaining the data from the MF data. Thus columns based MF data distributed among the databases based on frequency of usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rajesh by including to include the techniques for performing parallel processing where a parallel query may divide a full table scan operation across different processes, with each process transferring a different set of rows within the table from disk to memory.  The processes operate on the on-disk database object in parallel, which may significantly reduce overall query execution time as taught by Mukherjee.

As to claim 2,
The combination of Rajesh and Mukherjee teaches at least two NUMA nodes are organized in a non-uniform memory access architecture, wherein for a NUMA node of the at least two NUMA nodes: the at least one central processing unit of the NUMA node can access the local memory of the NUMA node that comprises the central processing unit at a first memory access rate; and the at least one central processing unit of the NUMA node can access the local memories of every other NUMA node, of the at least two NUMA nodes, at a memory access rate that is different from the first memory access rate (Rajesh teaches in paragraph 0012: each processor can load data only (or at least predominantly) from its local bank and thus avoid expensive (time-consuming) remote accesses).

As to claim 3,
The combination of Rajesh and Mukherjee teaches determining that the one or more NUMA nodes are saturated comprises: determining that the one or more NUMA nodes have a computing resource utilization above a threshold value (Rajesh, para 0068 and 0073, The node with the largest positive delta may then be assumed to lead to the highest performance improvement.  A threshold may then be defined, above which that NUMA client (a process, in general, including a process such as a vCPU within a wide VM, or an entire VM in the illustrated examples) is migrated to the destination node).

As to claim 4,
The combination of Rajesh and Mukherjee teaches the computing resource utilization comprises a memory bandwidth utilization (Rajesh teaches in paragraph 0005: once waiting for memory access due to access latency or the limited bandwidth available on the memory bus).

As to claim 5,
The combination of Rajesh and Mukherjee teaches determining that the one or more NUMA nodes are saturated comprises: determining that the one or more NUMA nodes have a highest computing resource utilization compared to all other NUMA nodes, of the at least two NUMA nodes (Rajesh teaches in paragraph 0012: memory-intensive workloads, however, good performance can typically be achieved only if the data can be spread across the system. See also paragraph 0068: Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently).

As to claim 6,
The combination of Rajesh and Mukherjee teaches determining that the database table stored in the local memory of the saturated NUMA node is a frequently accessed database table comprises measuring a number of times the database table appears in a plan cache for a database (Rajesh teaches in paragraph 0068: When considering migration of a NUMA client to a new home node, active memory is taken into account.  Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently).

As to claim 7,
The combination of Rajesh and Mukherjee teaches determining that the database table stored in the local memory of the saturated NUMA node is a frequently accessed database table comprises measuring a number of times the database table appears in an expensive statement report for a database (Rajesh teaches in paragraph 0068: When considering migration of a NUMA client to a new home node, active memory is taken into account.  Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently).

As to claim 8,
The combination of Rajesh and Mukherjee teaches determining that the database table stored in the local memory of the saturated NUMA node is a frequently accessed database table comprises measuring recent average memory bandwidth used by at least one database table stored in the local memory of the saturated NUMA node (Rajesh teaches in paragraph 0068: When considering migration of a NUMA client to a new home node, active memory is taken into account.  Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently).

As to claim 9,
The combination of Rajesh and Mukherjee teaches determining that the database table stored in the local memory of the saturated NUMA node is a frequently accessed database table comprises: upon a database start-up, pre-computing memory bandwidth costs for one or more database operations; and determining a projected memory bandwidth utilization for one or more database operations running against the database table based, at least in part, on the pre-computed memory bandwidth costs (Rajesh teaches in paragraph 0005: depending on the load distribution in the system; consequently, memory that was once local to a process may suddenly become remote).

As to claim 11,
The combination of Rajesh and Mukherjee teaches identifying database tables that are stored, at least in part, in the local memory of the saturated NUMA node comprises: accessing a mapping catalog data structure, wherein database tables are associated, at least in part, with one or more NUMA nodes, of the at least two NUMA nodes; and identifying one or more of the database tables that are associated, at least in part, with the saturated NUMA node in the mapping catalog data structure(Rajesh teaches in paragraph 0056: In order to gather per-vCPU statistics, the page sample sets may thus be periodically re-invalidated.  Many accesses to a page (from the same or different vCPUs) can then be recorded over one sample period).

As to claim 13,
The combination of Rajesh and Mukherjee teaches the determining that one or more NUMA nodes in a server are saturated occurs after a determining that a computing resource utilization across the at least two NUMA nodes is unbalanced (Rajesh teaches in paragraph 0065: the system (such as ESX) may decide to place a VM's NUMA clients in different nodes for load-balancing reasons).

As to claim 14,
Rajesh teaches a server environment comprising: at least one computer server comprising at least two sockets, each of the at least two sockets comprising a memory and a processing unit (Rajesh teaches in Fig. 2 Sockets having CPU and Memory); 
a database system configured to perform operations using data stored in one or more database tables, wherein the one or more database tables are stored in one or more memories of one or more of the at least two sockets, wherein the operations are performed using one or more processing units of the one or more of the at least two sockets where the database tables are stored (Rajesh teaches in paragraph 0068 Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently. Note: pages are compared as tables); 
the server environment configured to perform operations for adaptive database table placement (Rajesh teaches in paragraph 0065: the system may decide to place a VM's NUMA clients in different nodes for load-balancing reasons), the operations comprising: 
detect when one or more operations involving a database table, of the one or more database tables, have saturated one or more of the at least two sockets, wherein the database table is stored at least in part on the one or more saturated sockets (Rajesh teaches in paragraph 0068: When considering migration of a NUMA client to a new home node, active memory is taken into account.  Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently); 
move part of the partitioning candidate database table from the one or more saturated sockets to the another socket (Rajesh, para 0048, At the end of a sampling period, the results may be extrapolated for a more complete picture of the spread of active pages (i.e., database tables) across nodes.  This provides a good per-node estimate of memory activity, which can then be used as a heuristic for VM migration.  In particular, a VM may be migrated to a node that increases memory locality for that VM.  For example, FIG. 5 illustrates (with the dashed arrow) vCPUk as having been migrated from node2 to node1), wherein the moving part of the partitioning candidate database table from the one or more saturated sockets to the another socket comprises moving a subset of columns of the partitioning candidate database table to the another socket (Rajesh, para 0049, Statistical sampling yields detailed information for each VM and its constituent virtual CPUs (vCPUs).  With aggregate data compiled, the system can quickly respond to changes in locality, which allows more precise fine-tuning of present and future data and code placement, detection of candidate pages and VMs for migration across the system (i.e., moving data among NUMA nodes), and other NUMA optimizations).
Even though Rajesh teaches NUMA node or Socket, Rajesh does not explicitly teach mark the database table as a partitioning candidate database table; locate another socket, of the at least two sockets, where no part of the partitioning candidate database table is stored; and moving a subset of columns.
However, Mukherjee teaches mark the database table as a partitioning candidate database table (Mukherjee, para 0374, a parallel query may divide a full table scan operation across different processes, with each process transferring a different set of rows within the table from disk to memory); 
locate another socket, of the at least two sockets, where no part of the partitioning candidate database table is stored (Mukherjee, para 0377 and Fig. 14, the query workload would be distributed randomly across NUMA nodes, which could result in processes running on a particular NUMA node operating on in-memory chunks from remote memory of other NUMA nodes.  With the NUMA affinity information the parallel query distributes query operations across NUMA nodes such that processes affined to an individual node operate on in-memory chunks in the local memory of the NUMA node and not in-memory chunks in remote memories belonging to other NUMA nodes); and 
moving a subset of columns (Mukherjee, para 0096, FIG. 5b is a block diagram of a scenario in which the MF (mirror data) data is distributed among the database instances based on column. Para 0232 teaches users may set configuration options to indicate which MF data to pre-load, and which MF data to load on-demand. In general, the more frequently a data item is used, the more likely the database server will automatically pre-load the data item into MF data so that even the first database operation that requires the data item has the option of obtaining the data from the MF data. Thus columns based MF data distributed among the databases based on frequency of usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rajesh by including to include the techniques for performing parallel processing where a parallel query may divide a full table scan operation across different processes, with each process transferring a different set of rows within the table from disk to memory.  The processes operate on the on-disk database object in parallel, which may significantly reduce overall query execution time as taught by Mukherjee.

As to claim 15,
The combination of Rajesh and Mukherjee teaches the at least two sockets are configured to allow at least one of the at least two sockets to access the memory of at least one other of the at least two sockets (Rajesh teaches in Fig. 2 sockets are configured to communicate).

As to claim 16,
The combination of Rajesh and Mukherjee teaches the at least two sockets are configured to allow each socket, of the at least two sockets, to access memories of every other socket, of the at least two sockets, via one or more internal buses (Rajesh teaches in Fig. 2 sockets are connected through buses).

As to claim 17,
Rajesh teaches one or more computer-readable storage media storing computer-executable instructions for causing a computing device to perform operations for adaptive database table placement, the operations comprising:Page 5 of 15 JML:kam 04/27/18 5110172 150508US01 Attorney Reference Number 8880-94991-01Application Number 14/802,580 
monitoring a server comprising at least two sockets, wherein each socket comprises a memory and at least one processor(Rajesh teaches in Fig. 2 Sockets having CPU and Memory);
identifying a socket, of the at least two sockets, with a computing resource utilization above a threshold value (Rajesh teaches in paragraph 0073: a threshold may then be defined for migration to the destination node); 
identifying a most frequently accessed database table that is stored at least in part in the memory of the identified socket (Rajesh teaches in paragraph 0068: When considering migration of a NUMA client to a new home node, active memory is taken into account.  Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently); 
identifying another socket of the at least two sockets that meets the following criteria: the another socket does not have a computing resource utilization above the threshold value(Rajesh teaches in paragraph 0068: Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently. That indicate other node is not accessed frequently so not saturated); 
 no part of the most frequently accessed database table is stored in the another socket's memory (Rajesh, para 0067, the kernel or hypervisor could migrate some idle memory from node0 to node1 in order to make space for VM1's active memory);

moving part of the most frequently accessed database table to the memory of the another socket (Rajesh, para 0048, At the end of a sampling period, the results may be extrapolated for a more complete picture of the spread of active pages (i.e., database tables) across nodes.  This provides a good per-node estimate of memory activity, which can then be used as a heuristic for VM migration.  In particular, a VM may be migrated to a node that increases memory locality for that VM.  For example, FIG. 5 illustrates (with the dashed arrow) vCPUk as having been migrated from node2 to node1), wherein the moving part of the most frequently accessed database table to the another socket comprises moving a subset of columns of the most frequently accessed database table from the memory of the identified socket to the memory of the another socket (Rajesh, para 0049, Statistical sampling yields detailed information for each VM and its constituent virtual CPUs (vCPUs).  With aggregate data compiled, the system can quickly respond to changes in locality, which allows more precise fine-tuning of present and future data and code placement, detection of candidate pages and VMs for migration across the system (i.e., moving data among NUMA nodes), and other NUMA optimizations);
performing, using a database system, one or more database operations, wherein the performing the one or more database operations comprises using a processor of the another socket to access the part of the frequently accessed database table in the memory of the another socket (Rajesh teaches in paragraph 0068-0073: it will be beneficial to the client's performance to migrate to the relatively more active node.  The decision can be made, for example, by using a moving average (weighted or not) of sample page access counts when predicting the incremental performance change (delta) the migration would induce.  As just one example, the performance delta can be computed using several factors described in paragraph 0069-0073, for a system with N nodes, when moving from node src (source) to node dst (destination); 
Even though Rajesh teaches moving present and future data and code placement, detection of candidate pages and VMs for migration across the system for NUMA optimization (Rajesh, para 0049), Rajesh does not explicitly teach moving a subset of columns.
However, Mukherjee teaches moving a subset of columns (Mukherjee, para 0096, FIG. 5b is a block diagram of a scenario in which the MF (mirror data) data is distributed among the database instances based on column. Para 0232 teaches users may set configuration options to indicate which MF data to pre-load, and which MF data to load on-demand. In general, the more frequently a data item is used, the more likely the database server will automatically pre-load the data item into MF data so that even the first database operation that requires the data item has the option of obtaining the data from the MF data. Thus columns based MF data distributed among the databases based on frequency of usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rajesh by including to include the techniques for performing parallel processing where a parallel query may divide a full table scan operation across different processes, with each process transferring a different set of rows within the table from disk to memory.  The processes operate on the on-disk database object in parallel, which may significantly reduce overall query execution time as taught by Mukherjee.

As to claim 19,
The combination of Rajesh and Mukherjee teaches the moving the subset of columns of the database table comprises moving a single column of the database table to the memory of the another socket (Mukherjee teaches in Para 0068-0070, in response to database operations data related to columns and rows (R1CI and R2C1) obtained from physical storage to cache memory).

As to claim 20,
The combination of Rajesh and Mukherjee teaches the moving the subset of columns of the database table comprises moving the subset of columns of the database table to the memory of the another socket (Mukherjee teaches in Para 0068-0070, in response to database operations data related to columns and rows (R1CI and R2C1) obtained from physical storage to cache memory).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Rajesh” and in view of “Mukherjee” and further in view of Van Riel et al., US 20160210049 A1 (hereinafter “Van”).

As to claim 10,
The combination of Rajesh and Mukherjee teaches determining that the database table stored in the local memory of the saturated NUMA node is a frequently accessed database table comprises: 
identifying one or more database tables that are stored, at least in part, in the local memory of the saturated NUMA node (Rajesh teaches in Fig.5 for Numa nodes node0-node2 and paragraph 0067 discloses both nodes are full because of allocation from other VMs. Full nodes are compared as saturated nodes); 
The combination does not explicitly teach ranking the identified one or more database tables based on a computing resource utilization; and selecting a database table from the ranked one or more database tables based on the ranking.
However, Van Riel teaches ranking the identified one or more database tables based on a computing resource utilization(Van Riel teaches in paragraph 0021: the memory access score adjustment may take into account NUMA system topology types.  For example, in a backplane interconnect topology, the memory access score may be adjusted by adding the memory access scores of the task with respect to one or more nodes of the NUMA system located within a certain distance of the candidate target node. Note scoring is compared as ranked); and 
selecting a database table from the ranked one or more database tables based on the ranking (Van Riel teaches in paragraph 0021: the memory access score may be adjusted by adding the memory access scores of the task with respect to the nodes of the NUMA system that are neighboring the node weighted by values reflective of memory access latencies between the node and a respective neighboring node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of combination of Rajesh and Mukherjee by adding the method for determining task scores reflective of memory access statistics in NUMA systems thereby increasing processing speed as taught by Van Riel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Gray (US 2014/0237197 A1) discloses a system and a method are disclosed for providing for non-uniform memory access (NUMA) resource assignment and re-evaluation.  In one example, the method includes receiving, by a processing device, a request to launch a first process in a system having a plurality of Non-Uniform Memory Access (NUMA) nodes, determining, by the processing device, a resource requirement of the first process, determining, based on resources available on the plurality of NUMA nodes, a preferred NUMA node of the plurality of NUMA nodes to execute the first process, the preferred NUMA node being determined by the processing device without user input, and binding, by the processing device, the first process to the preferred NUMA node.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/18/2021




/NARGIS SULTANA/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164